                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    GUAIRONEX MARTINEZ,                           No. 4:18-CV-02291

                  Plaintiff,                      (Judge Brann)

         v.                                       (Magistrate Judge Carlson)

    GEISINGER HOSPITAL and
    DR. SAYYID IBRAHIM,

                  Defendants.

                                      ORDER

                                  JANUARY 9, 2019

        On November 21, 2018, Guaironex Martinez filed a complaint against

Geisinger Hospital and Dr. Sayyid Ibrahim.1 On November 30, 2018, Magistrate

Judge Martin C. Carlson issued a Report and Recommendation recommending that

this Court dismiss Mr. Martinez’s complaint for lack of jurisdiction.2 Magistrate

Judge Carlson, however, recommended that such dismissal be without prejudice, so

that Mr. Martinez may refile his claims in state court if he chooses to do so.




1
     ECF No. 1.
2
     ECF No. 8.
         Objections to Magistrate Judge Carlson’s Report and Recommendation were

due by December 14, 2018, but none were filed. This Court has reviewed that Report

and Recommendation and finds “no clear error on the face of the record.”3

         Therefore, IT IS HEREBY ORDERED that:

    1.     Magistrate Judge Carlson’s Report and Recommendation, ECF No. 8, is

           ADOPTED IN ITS ENTIRETY.

    2.     Mr. Martinez’s Complaint, ECF No. 1, is DISMISSED WITHOUT

           PREJUDICE.

    3.     The Clerk of Court is directed to close this case.


                                                    BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge




3
    Univac Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010).
